Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the present application 16/938,157 filed on 7/24/2020. Claims 1-14 have been examined and are pending in this application. Claims 1, 6 and 11 are independent claims. 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/24/2020 and 01/08/2021, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUAWEI et al. (Close to 0 ms HO interruption time for single Tx/Rx UE", 3GPP DRAFT; R2-1703382 CLOSE TO 0 MS HO INTERRUPTION TIME FOR SINGLE TX-RX UE, 3RD (3GPP)) (herein Huawei).

Regarding claims 1 and 6, a method for data transmission, comprising:
receiving, by a user equipment (UE), a handover instruction from a first network device, [To reduce handover interruption time, make before break is another potential solution. In this solution, the UE continues downlink and uplink transmission with source eNB until the UE receives UL grant from target eNB, (Huawei et al., Paragraphs 2.2 and 2.3)], wherein the handover instruction carries configuration information of a time division multiplexing (TDM) pattern negotiated between the first network device and a second network device, [However, in this option, the source eNB should coordinate with target eNB and send a TDM pattern to the UE in which contains when the UE receive/transmit data to/from source eNB and when the UE should perform downlink synchronization and tuning towards the target eNB and when the UE should send the preamble and receive the RAR, (Huawei et al., Paragraphs 2.2 and 2.3)], and the configuration information of the TDM pattern is used for the UE to use the TDM pattern, [Although the UE communicates with source eNB and target eNB following the TDM pattern, it is not clear if this solution is enabled by dual connectivity, (Huawei et al., Paragraphs 2.2 and 2.3)],
and performing, by the UE, data transmission with the first network device or the second network device in the TDM pattern, [The UE may choose to transmit to target in this UL grant or perform UL communication to source eNB (e.g., for HARQ retransmissions, (Huawei et al., Paragraphs 2.2 and 2.3)].

Regarding claims 2 and 7, the method wherein performing, by the UE, data transmission with the first network device or the second network device in the TDM pattern comprises:
[the UE continues downlink and uplink transmission with source eNB until the UE receives UL grant from target eNB, (Huawei et al., Paragraphs 2.2 and 2.3)].

Regarding claims 3 and 8, the method wherein performing, by the UE, data transmission with the first network device or the second network device in the TDM pattern comprises:
in response to detecting an uplink grant configured in the PDCCH, or in response to a preconfigured uplink grant being provided in the handover instruction, determining, by the UE, according to link attribute information, to perform data transmission with a target network device in the TDM pattern, wherein the target network device comprises the first network device or the second network device, [The UE may choose to transmit to target in this UL grant or perform UL communication to source eNB (e.g., for HARQ retransmissions, (Huawei et al., Paragraphs 2.2 and 2.3)].

Regarding claims 4 and 9, the method wherein the link attribute information comprises link quality, and determining, by the UE, according to the link attribute information, to perform data transmission with the target network device in the TDM pattern, wherein the target network device comprises the first network device or the second network device, comprises:
in response to link quality of a link to the first network device being higher than link quality of a link to the second network device, determining, by the UE, to perform data [After receiving the handover command, the UE does not execute a handover immediately unlike in current specifications, but communicates with the source eNB before some pre-defined event. Also, the source eNB keeps sending data to the UE until that event. If the pre-defined event is triggered, then the UE sends a handover indication notifying the source eNB of an immediate handover execution or a handover completion, (Huawei et al., Paragraphs 2.2 and 2.3)].

Regarding claims 5 and 10, the method wherein the link attribute information comprises link quality, and determining, by the UE, according to the link attribute information, to perform data transmission with the target network device in the TDM pattern, wherein the target network device comprises the first network device or the second network device, comprises:
in response to the link quality of the link to the second network device being higher than the link quality of the link to the first network device, determining, by the UE, to perform data transmission with the second network device in the TDM pattern, [After receiving the handover command, the UE does not execute a handover immediately unlike in current specifications, but communicates with the source eNB before some pre-defined event. Also, the source eNB keeps sending data to the UE until that event. If the pre-defined event is triggered, then the UE sends a handover indication notifying the source eNB of an immediate handover execution or a handover completion, (Huawei et al., Paragraphs 2.2 and 2.3)].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obvious ness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over HUAWEI et al. (Close to 0 ms HO interruption time for single Tx/Rx UE", 3GPP DRAFT; R2-1703382 CLOSE TO 0 MS HO INTERRUPTION TIME FOR SINGLE TX-RX UE, 3RD (3GPP)) (herein Huawei) in view of Zhu et al. (US 2018/0110088 A1)

Regarding claim 11, a second network device, comprising a transceiver and a processor, and wherein:
the processor is configured to receive, through the transceiver, a handover request from a first network device, To reduce handover interruption time, make before break is another potential solution. In this solution, the UE continues downlink and uplink transmission with source eNB until the UE receives UL grant from target eNB, (Huawei et al., Paragraphs 2.2 and 2.3)],
the processor is further configured to determine, according to the radio transceiving capability, configuration information of a time division multiplexing (TDM) pattern, [the source eNB should coordinate with target eNB and send a TDM pattern to the UE in which contains when the UE receive/transmit data to/from source eNB and when the UE should perform downlink synchronization and tuning towards the target eNB and when the UE should send the preamble and receive the RAR, (Huawei et al., Paragraphs 2.2 and 2.3)],
and the processor is further configured to send, through the transceiver, a handover acknowledgement response to the handover request to the first network device, [However, in this option, the source eNB should coordinate with target eNB and send a TDM pattern to the UE in which contains when the UE receive/transmit data to/from source eNB and when the UE should perform downlink synchronization and tuning towards the target eNB and when the UE should send the preamble and receive the RAR, (Huawei et al., Paragraphs 2.2 and 2.3)], wherein the handover acknowledgement response carries the configuration information of the TDM pattern, [To reduce handover interruption time, make before break is another potential solution. In this solution, the UE continues downlink and uplink transmission with source eNB until the UE receives UL grant from target eNB, (Huawei et al., Paragraphs 2.2 and 2.3)],
the handover acknowledgement response is used for the first network device to send the configuration information of the TDM pattern to the UE, [After receiving the handover command, the UE does not execute a handover immediately unlike in current specifications, but communicates with the source eNB before some pre-defined event. Also, the source eNB keeps sending data to the UE until that event. If the pre-defined event is triggered, then the UE sends a handover indication notifying the source eNB of an immediate handover execution or a handover completion, (Huawei et al., Paragraphs 2.2 and 2.3)], the configuration information of the TDM pattern is used for the UE to use the TDM pattern, [Although the UE communicates with source eNB and target eNB following the TDM pattern, it is not clear if this solution is enabled by dual connectivity, (Huawei et al., Paragraphs 2.2 and 2.3)], and the TDM pattern is used for the UE to keep connection with the first network device and the second network device, [The UE may choose to transmit to target in this UL grant or perform UL communication to source eNB (e.g., for HARQ retransmissions, (Huawei et al., Paragraphs 2.2 and 2.3)],
Huawei et al. fails to explicitly teach that the handover request carries a radio transceiving capability of a user equipment (UE),
Zhu et al. teach the in-device coexistence indications 412 and 416 act as a request from the UE device 404 to each access node A 402 and B 406 to obtain TDM schedules/allocations according to UE capabilities and service requirements, (Zhu et al., Paragraph 58), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that the handover request carries a radio transceiving capability of a user equipment (UE), (Zhu et al., Paragraph 58), in order to have two active connections from a mobile device, (Zhu et al., Paragraph 58).

Regarding claim 12, the second network device according to claim 11, wherein after sending, through the transceiver, the handover acknowledgement response to the handover request to the first network device, the processor is further configured to:
prepare to receive, through the transceiver, uplink data from the UE, [The UE may choose to transmit to target in this UL grant or perform UL communication to source eNB (e.g., for HARQ retransmissions, (Huawei et al., Paragraphs 2.2 and 2.3)].

Regarding claim 13, the second network device according to claim 11, wherein the processor is further configured to:
during handover, receive, through the transceiver, the uplink data from the UE, [The UE may choose to transmit to target in this UL grant or perform UL communication to source eNB (e.g., for HARQ retransmissions, (Huawei et al., Paragraphs 2.2 and 2.3)], 
in response to the second network device not being connected with a core network, buffer the uplink data, [The UE may choose to transmit to target in this UL grant or perform UL communication to source eNB (e.g., for HARQ retransmissions, (Huawei et al., Paragraphs 2.2 and 2.3)], 
and in response to the second network device being connected with the core network, forward, through the transceiver, the uplink data to the core network, [the UE continues downlink and uplink transmission with source eNB until the UE receives UL grant from target eNB, (Huawei et al., Paragraphs 2.2 and 2.3)].

Regarding claim 14, the second network device according to claim 11, wherein after buffering the uplink data, the processor is further configured to: in response to the second network device being connected with the core network, forward, through the transceiver, the buffered uplink data to the core network, [Figure 4, Ref # 13 and 14].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5:00 pm (PST) Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478